FILED

IN THE UNITED STATES DISTRICT COURT

 

FEB 1
FOR THE DISTRICT OF MONTANA cier ‘ az
BILLINGS DIVISION District OF ee
Billings

UNITED STATES OF AMERICA, _| CR 19-98-BLG-SPW

Plaintiff,

VS. FINAL ORDER OF FORFEITURE

JORDAN KEITH PEREA,

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for a
Final Order of Forfeiture (Doc. 40). The Court having reviewed said motion and
brief FINDS:

1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

2. Preliminary Orders of Forfeiture were entered on October 4, 2019, and

December 3, 2019;
3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C.§ 982(b)(1) and 21

U.S.C. § 853(n)(1);
4, It further appears there is cause to issue a forfeiture order under 18
U,S-C. § 2253:

IT IS THEREFORE ORDERED, DECREED, AND ADJUDGED:

L. The Motion for Final Order of Forfeiture is GRANTED.

2 Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853, free from the claims of any other

party:

Smith & Wesson, model SD40VE, .40 Special caliber pistol (S/N:
FZZ5560)
e Smith & Wesson, model M&P 9 Shield, 9mm caliber pistol (S/N:
JCA6023)
e Twelve (12) rounds of assorted ammunition
e SWD Inc., model M-11, 9mm caliber semi-automatic pistol (S/N:
890017421)
a; The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

DATED this _/.?” day Vi 2020.

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
